UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6054



EMORY ALVIN MICHAU, JR.,

                                            Petitioner - Appellant,

          versus


EDSEL T. TAYLOR; HENRY D. MCMASTER, Attorney
General of South Carolina,

                                            Respondents - Appellees.



                              No. 04-6056



EMORY ALVIN MICHAU, JR.,

                                            Petitioner - Appellant,

          versus


EDSEL T. TAYLOR; HENRY D. MCMASTER, Attorney
General of South Carolina,

                                            Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. Sol Blatt, Jr., Senior District
Judge. (CA-03-851-6-08AK)


Submitted:   March 25, 2004                 Decided:   April 1, 2004
Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emory Alvin Michau, Jr., Appellant Pro Se.     Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Emory Alvin Michau, Jr., a state prisoner, seeks to

appeal the district court’s order accepting the magistrate judge’s

recommendation and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).      We have independently reviewed the

record and conclude that Michau has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                - 3 -